         Case 2:18-bk-56324                 Doc 77    Filed 10/07/19 Entered 10/07/19 12:07:45                             Desc Main
                                                     Document      Page 1 of 10
Fill in this information to identify the case

Debtor 1 Jason D Lewis

Debtor 2 Bobbie B Lewis FKA Bobbie Newman
(Spouse, if filing)

United States Bankruptcy Court for the: SOUTHERN District of OHIO
                                                                             (State)
Case number 18-56324


Official Form 410S1
Notice of Mortgage Payment Change                                                                                                 12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a
supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                              U.S. Bank National Association, not in its
                              individual capacity but solely as Trustee for the
                              NRZ Pass-Through Trust VIII-B, by and through
                              its mortgage servicing agent Nationstar
Name of creditor              Mortgage LLC d/b/a Mr. Cooper,                           Court claim no. (if known)            14
                                                                                       Date of payment change
Last four digits of any number                                                         Must be at least 21 days after date of         11/01/2019
you use to identify the debtor's                                                       this notice
account:                               1669
                                                                                       New total payment:
                                                                                       Principal, interest, and escrow, if any        $410.03
Part 1:           Escrow Account Payment Adjustment
 1.    Will there be a change in the debtor's escrow account payment?
           No
           Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law.
           Describe the basis for the change. If a statement is not attached, explain why:


           Current escrow payment:         $184.56       New escrow payment:       $184.85

Part 2:           Mortgage Payment Adjustment
 2.    Will the debtor's principal and interest payment change based on an adjustment to the interest rate in the debtor's variable-rate
       note?
           No
           Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is
           not attached, explain why:


           Current interest rate:                               %           New interest rate:                                    %

           Current principal and interest payment: $                        New principal and interest payment: $

Part 3:           Other Payment Change




19-015302_BAS
       Case 2:18-bk-56324             Doc 77      Filed 10/07/19 Entered 10/07/19 12:07:45                   Desc Main
                                                 Document      Page 2 of 10
 3.   Will there be a change in the debtor's mortgage payment for a reason not listed above?
         No
         Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
         agreement. (Court approval may be required before the payment change can take effect)

         Reason for change:

         Current mortgage payment: $                                   New mortgage payment: $




19-015302_BAS
           Case 2:18-bk-56324                     Doc 77         Filed 10/07/19 Entered 10/07/19 12:07:45              Desc Main
                                                                Document      Page 3 of 10

Debtor 1          Jason D Lewis                                                 Case number (if known) 18-56324
            First Name                         Middle Name         Last Name



Part 4:              Sign Here
  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
  number.
  Check the appropriate box.
           I am the creditor.
           I am the creditor's authorized agent.

  I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
  knowledge, information, and reasonable belief.

  X               /s/ Adam B. Hall                                                   Date
                                                                                             10/07/2019
      Signature
                                Adam B. Hall
  Print:                                                                             Title    Attorneys for Creditor

  Company                 Manley Deas Kochalski LLC

  Address                 P.O. Box 165028
                         Number                Street

                          Columbus, OH 43216-5028
                         City                           State        ZIP Code

  Contact phone            614-220-5611                                              Email     amps@manleydeas.com




19-015302_BAS
Case 2:18-bk-56324       Doc 77     Filed 10/07/19 Entered 10/07/19 12:07:45           Desc Main
                                   Document      Page 4 of 10



                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Notice of Payment Change was served

electronically on the date of filing through the court's ECF System on all ECF participants

registered in this case at the email address registered with the court:

   Office of U.S. Trustee, Southern District of Ohio, Party of Interest, 170 North High Street,
   #200, Columbus, OH 43215

   Frank M. Pees, 130 East Wilson Bridge Road, Suite 200, Worthington, OH 43085,
   trustee@ch13.org

   Mitchell Marczewski, Attorney for Jason D Lewis and Bobbie B Lewis FKA Bobbie
   Newman, 1020 Maple Ave, Zanesville, OH 43701, mitch@zanesvillelawyer.com

                                      7 2019 addressed to:
and by ordinary U.S. mail on October ___,

   Jason D Lewis and Bobbie B Lewis FKA Bobbie Newman, 636 Munson Ave, Zanesville, OH
   43701


                                                           /s/ Adam B. Hall




19-015302_BAS
Case 2:18-bk-56324                     Doc 77           Filed 10/07/19 Entered 10/07/19 12:07:45                                                    Desc Main
                                                       Document                08/31/2019
                                                                     Page 5 of 10         OUR INFO
                                                                                          ONLINE:
                               OFH;II 37J;HI BL:
                              EFF;BB 04                                                                                   www.mrcooper.com

                                                                                                                                YOUR INFO
                                                                                                                                LOAN NUMBER
                                                                                                                                   Redacted
                                                                                                                                CASE NUMBER
                                                                                                                                1856324

                                                                                                                                PROPERTY ADDRESS
      &/+* (!3%/                                                                                                               636 MUNSON AVE
                                                                                                                                ZANESVILLE,OH 43701
       )1*/+* 2!
      6*!/2%((! +$ 




           ;7H &/+* (!3%/

          Why am I receiving this letter?
          D 7DDK7B ;I9HEM 7D7BOI?I M7I F;H<EHC;: ED J>; 78EL; H;<;H;D9;: 799EKDJ

          What do I need to know?
          +KH H;9EH:I ?D:?97J; OEKH BE7D ?I 9KHH;DJBO ?D 7D 79J?L; 87DAHKFJ9O FHE9;;:?D= 0>; ;D9BEI;: ;I9HEM
          799EKDJ :?I9BEIKH; IJ7J;C;DJ ?I <EH ?D<EHC7J?ED7B FKHFEI;I EDBO 7D: I>EKB: DEJ 8; 9EDIJHK;: 7I 7D
          7JJ;CFJ JE 9EBB;9J 7 :;8J

          What do I need to do?
          %< OEK 7H; H;FH;I;DJ;: 8O 7D 7JJEHD;O ?D OEKH 87DAHKFJ9O FB;7I; <EHM7H: 7 9EFO E< J>?I B;JJ;H JE IK9>
          7JJEHD;O 7D: FHEL?:; IK9> 7JJEHD;OQI D7C; 7::H;II 7D: J;B;F>ED; DKC8;H JE KI

          %< OEK >7L; 7DO GK;IJ?EDI FB;7I; 97BB EKH Bankruptcy Department at 877-343-5602. +KH >EKHI E<
          EF;H7J?ED 7H; )ED:7O J>HEK=> "H?:7O <HEC  7 C JE  F C 0 2?I?J KI ED J>; M;8 7J
          MMM CH9EEF;H 9EC <EH CEH; ?D<EHC7J?ED

          /?D9;H;BO

          )H EEF;H
          7DAHKFJ9O      ;F7HJC;DJ

          !D9BEIKH; DDK7B !I9HEM 99EKDJ                ?I9BEIKH; /J7J;C;DJ




    Mr. Cooper is a brand name for Nationstar Mortgage LLC. Nationstar Mortgage LLC is doing business as Nationstar Mortgage LLC d/b/a Mr. Cooper.
    Mr. Cooper is a registered service mark of Nationstar Mortgage LLC. All rights reserved.
    Please be advised this communication is sent for informational purposes only and is not intended as an attempt to collect, assess, or
    recover a claim against, or demand payment from, any individual protected by the U.S. Bankruptcy Code. If this account has been
    discharged in a bankruptcy proceeding, be advised this communication is for informational purposes only and not an attempt to
    collect a debt against you; however, the servicer/lender reserves the right to exercise the legal rights only against the property
    securing the loan obligation, including the right to foreclose its lien under appropriate circumstances. Nothing in this communication
    shall be construed as an attempt to collect against the borrower personally or an attempt to revive personal liability.
    If you are a successor in interest (received the property from a relative through death, devise, or divorce, and you are not a borrower on the loan)
    that has not assumed, or otherwise become obligated on the debt, this communication is for informational purposes only and is not an attempt to
    collect a debt from you personally.



     (
Case 2:18-bk-56324   Doc 77    Filed 10/07/19 Entered 10/07/19 12:07:45   Desc Main
                              Document      Page 6 of 10
Case 2:18-bk-56324   Doc 77    Filed 10/07/19 Entered 10/07/19 12:07:45   Desc Main
                              Document      Page 7 of 10
Case 2:18-bk-56324                   Doc 77             Filed 10/07/19 Entered 10/07/19 12:07:45                                             Desc Main
    0>; 9>7D=; ?D OEKH ;I9HEM F7OC;DJ
                                                      Document                  Page 8 of 10
                                            C7O 8; 87I;: ED ED; EH CEH; E< J>; <EBBEM?D= <79JEHI
    Payment(s)                                         Taxes                                            Insurance
     )EDJ>BO F7OC;DJI H;9;?L;: M;H; B;II J>7D         07N H7J; 7D:EH 7II;II;: L7BK; 9>7D=;:          ,H;C?KC 9>7D=;:
      EH =H;7J;H J>7D ;NF;9J;:                          !N;CFJ?ED IJ7JKI BEIJ EH 9>7D=;:                EL;H7=; 9>7D=;:
     )EDJ>BO F7OC;DJI H;9;?L;: ;7HB?;H EH B7J;H       /KFFB;C;DJ7B ;B?DGK;DJ J7N F7?:                ::?J?ED7B FH;C?KC F7?:
      J>7D ;NF;9J;:                                     ,7?: ;7HB?;H EH B7J;H J>7D ;NF;9J;:             ,7?: ;7HB?;H EH B7J;H J>7D ;NF;9J;:
     ,H;L?EKI EL;H7=; H;JKHD;: JE ;I9HEM               07N ?DIJ7BBC;DJ DEJ F7?:                        ,H;C?KC M7I DEJ F7?:
                                                        07N H;<KD: H;9;?L;:                             ,H;C?KC H;<KD: H;9;?L;:
                                                        *;M J7N ;I9HEM H;GK?H;C;DJ F7?:                 *;M ?DIKH7D9; ;I9HEM H;GK?H;C;DJ F7?:
                                                                                                         "EH9; FB79;: ?DIKH7D9; FH;C?KC F7?:
                                                Prior Year Account History and Coming Year Projections
    This is a statement of the actual activity in your escrow account from 04/19 through 10/19. This statement itemizes your actual escrow
    account transactions since your previous analysis statement or initial disclosure, and projects payments, disbursements, and balances for
    the coming year. 0>; FHE@;9J?EDI <HEC OEKH FH;L?EKI ;I9HEM 7D7BOI?I 7H; ?D9BK:;: M?J> J>; 79JK7B F7OC;DJI 7D: :?I8KHI;C;DJI <EH J>; FH?EH O;7H O
    9ECF7H?D= J>; 79JK7B ;I9HEM F7OC;DJ M?J> J>; FH;L?EKI FHE@;9J?EDI B?IJ;: OEK 97D :;J;HC?D; M>;H; 7 :?<<;H;D9; C7O >7L; E99KHH;: 3>;D
    7FFB?978B; J>; B;JJ;H ! 8;I?:; 7D 7CEKDJ ?D:?97J;I J>7J 7 F7OC;DJ EH :?I8KHI;C;DJ >7I DEJ O;J E99KHH;: 8KJ ?I ;IJ?C7J;: JE E99KH 7I I>EMD

    Projections are included to ensure sufficient funds are available to pay your taxes and/or insurance for the coming year. 1D:;H ";:;H7B (7M
    .!/, J>; BEM;IJ CEDJ>BO 87B7D9; ?D OEKH ;I9HEM 799EKDJ I>EKB: 8; DE B;II J>7D   EH J> E< J>; JEJ7B 7DDK7B FHE@;9J;: :?I8KHI;C;DJ
    <HEC OEKH ;I9HEM 799EKDJ KDB;II OEKH CEHJ=7=; :E9KC;DJI EH IJ7J; B7M IF;9?<?;I EJ>;HM?I; 5EKH FHE@;9J;: ;IJ?C7J;: BEM;IJ 799EKDJ 87B7D9; E<
      M?BB 8; H;79>;: ?D ";8HK7HO  3>;D IK8JH79J;: <HEC OEKH C?D?CKC H;GK?H;: 87B7D9; E<   7D !I9HEM />EHJ7=; H;IKBJI ?D J>;
    7CEKDJ E<   These amounts are indicated with an arrow (<).

    This escrow analysis is based on the assumption that all escrow advances made on your loan prior to your bankruptcy filing date are
    included in your bankruptcy plan and will be paid in the plan. This analysis considers insurance, taxes and other amounts that will come due
    after the filing of your bankruptcy case.

               Projected       Actual          Projected        Actual                   Description                 Projected                Actual
     Month     Payment        Payment        Disbursement    Disbursement                                             Balance                Balance
                                                                                             /J7HJ                                          
                                                                  !I9 F7O 7:@                                    
                                                               +1*05 04                                      
                                                                                                                  
                                                                                                                   
                        !                               DJ?9?F7J;: ,7OC;DJI                             
                        !                                                                                           
     0EJ7B                                                             0EJ7B                                        
               Projected                       Projected                                 Description                   Current     Required Balance
     Month     Payment                       Disbursement                                                             Balance             Projected
                                                                                             /J7HJ                                   
                                                                                                                        
                                                                              '  &                                     
                                                                                                                        
                                                                       $6. /".                                      
                                                                        +1*05 04                                    $369.70<
                                                                                                                         
                                                                                                                         
                                                                                                                         
                                                                                                                        
                                                                        +1*05 04                                      
                                                                                                                        
                                                                                                                        
                                                                                                                        
     0EJ7B                                                                     0EJ7B                                     




    Bankruptcy Adjustment 0>; ,H?EH 5;7H 99EKDJ $?IJEHO 7D: EC?D= 5;7H ,HE@;9J?EDI I;9J?ED E< J>; DDK7B !I9HEM 99EKDJ ?I9BEIKH; /J7J;C;DJ
    C7O 9EDJ7?D 7 B?D; ?J;C 97BB;: 7DAHKFJ9O :@KIJC;DJ 0>?I 7CEKDJ ?I 7 9H;:?J 87I;: KFED J>; KDF7?: FEHJ?ED E< J>; ;I9HEM <KD:I B?IJ;: ED J>; FHEE<
    E< 9B7?C JE 8; F7?: J>HEK=> J>; >7FJ;H  FB7D 0>; 7CEKDJ E< J>; 9H;:?J ?I 97B9KB7J;: 7D: 7FFB?;: JE H;79> J>; C?D?CKC H;GK?H;: 87B7D9; <EH J>;
    ;I9HEM 799EKDJ 7I 7BBEM;: KD:;H J>; BE7D :E9KC;DJI 7D: 7FFB?978B; DED 87DAHKFJ9O B7M 0>; 9H;:?J C7O DEJ H;FH;I;DJ J>; JEJ7B EKJIJ7D:?D= 7CEKDJ
    E< ;I9HEM <KD:I EM;: ?D J>; FHEE< E< 9B7?C 8KJ ;DIKH;I J>7J 7DO ;I9HEM <KD:I B?IJ;: ED J>; FHEE< E< 9B7?C JE 8; F7?: J>HEK=> J>; FB7D M?BB DEJ 8;
    9EBB;9J;: J>HEK=> J>; ;I9HEM I>EHJ7=; EH IKHFBKI B?IJ;: ?D J>; DDK7B !I9HEM 99EKDJ ?I9BEIKH; /J7J;C;DJ %D IEC; ?DIJ7D9;I EDBO 7 FEHJ?ED E< J>;
    FHEE< E< 9B7?C ;I9HEM <KD:I 7H; B?IJ;: 7I 7 9H;:?J JE H;79> J>; H;GK?H;: C?D?CKC 799EKDJ 87B7D9;
Case 2:18-bk-56324                   Doc 77           Filed 10/07/19 Entered 10/07/19 12:07:45                                          Desc Main
                                                     Document      Page 9 of 10

    5EK M?BB H;9;?L; 7D DDK7B !I9HEM 99EKDJ ?I9BEIKH; /J7J;C;DJ H;<B;9J?D= J>; 79JK7B :?I8KHI;C;DJI 7J J>; ;D: E< J>; D;NJ ;I9HEM 7D7BOI?I 9O9B;
    $EM;L;H OEK I>EKB: A;;F J>?I IJ7J;C;DJ <EH OEKH EMD H;9EH:I <EH 9ECF7H?IED %< 7 FH;L?EKI ;I9HEM 7D7BOI?I IJ7J;C;DJ M7I I;DJ JE OEK 8O OEKH
    FH;L?EKI I;HL?9;H FB;7I; H;<;H JE J>7J IJ7J;C;DJ <EH 9ECF7H?IED FKHFEI;I %< OEK >7L; 7DO GK;IJ?EDI OEKH ;:?97J;: (E7D /F;9?7B?IJ ?I &79E8
    '7B?IP;MIA? 7D: 97D 8; H;79>;: 7J    EH L?7 C7?B 7J J>; 7::H;II B?IJ;: 78EL; +KH >EKHI E< EF;H7J?ED 7H; )ED:7O J>HEK=> "H?:7O <HEC 
    7 C JE  F C 0 2?I?J KI ED J>; M;8 7J MMM CH9EEF;H 9EC <EH CEH; ?D<EHC7J?ED

    *EJ; DO :?I8KHI;C;DJI B?IJ;: 7<J;H J>; :7J; E< J>?I IJ7J;C;DJ 7H; 7IIKC;: JE 8; FHE@;9J;: EH ;IJ?C7J;:
Case 2:18-bk-56324   Doc 77    Filed 10/07/19 Entered 10/07/19 12:07:45   Desc Main
                              Document     Page 10 of 10
